Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on 11/4/2021 with regards to the prior art utilized in the Non-Final Office Action mailed on 8/4/2021 are persuasive. 
During an interference search, US 2020/0108934 to Johnson was found. Johnson teaches a two-seat aircraft passenger seating unit which could be modified in view Ginn et al. to teach a platform in the same manner as Ersan et al. was in the previous office action. However, Johnson does not teach that the seats are parallel with respect to one another and angled relative to the platform. While one seat is angled, the other is substantially parallel to the front of the aircraft. Even if the non-angled seat were made to be angled parallel to the angled seat, Johnson does not teach distinct first and second footwells located in the claimed locations. A “footwell” being defined by the Collins Dictionary as “a recessed compartment in front of the seats of a vehicle.” As seen in Figures 2 and 6A, Johnson teaches a single recess underneath both seats such that an offset divider would then have to be added to reach the claim limitations. Changing the angles of the seats and modifying the singular recess of Johnson to provide distinct first and second footwells to meet all the claimed limitations after modification in view of Ginn et al. therefore requires impermissible hindsight of the prior art. It is additionally noted that Johnson’s priority date requires use of the provisional application. This provisional application contains non-black and white line drawings which appear to be CAD drawings of the same invention as shown in the publication. However, the quality of the filing is such that they are nearly indecipherable without benefit of the PG Publication. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647